Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of generating a recirculating flow comprising cells.
II. Claim 19, drawn to a system for dispensing and printing cells and particles.
III. Claim 20, drawn to a method of using a system to deposit cells or cell constituents.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system of Invention II could be used to print cell constituents but not cells and not practice the method of Invention I.
Invention III recites a method including an indefinite system. Of note, the method can be practiced without printing cells as required by Invention I and does not, as claimed, have a relationship with Invention II. No flow confinement device is required for Invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
Inventions I-III require different fields of search, including different classification areas and different search queries. See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Landry on January 7, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  s 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainla (US 2015/0321152).


Regarding claim 3, Ainla discloses wherein the cells released from the flow confinement device are deposited on and adhere to the substrate (forming a film on a solid support and adhereing to the surface, [0058] [0095]).  
Regarding claim 4, Ainla discloses where one or several cell types are deposited or printed to the substrate to create patterns of biological cell structures in 2D (film on a solid support, [0058]) or 3D (mesoscale membrane, [0058]).  
Regarding claim 6, Ainla discloses wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are moved by the flow confinement device to another location (spreading deposition, [0098]).  
Regarding claim 7, Ainla discloses where the cells released from the flow confinement device are deposited to a first location on the substrate, and then are removed by flow confinement device (deposited from one fluid, removed with another, [0007]).  
Regarding claim 8, Ainla discloses wherein the substrate is translated in 3D relative to the flow confinement device using an electronically controlled positioning device (channels translated relative to the surface, [0059]).  
Regarding claim 13, Ainla discloses repeating steps (a) and (b) with a further recirculating flow, wherein the further recirculating flow contains a further plurality of suspended cells (multiple membrane sources each with cells, [0023] [0036] [0059-62] [0102], claim 20).  

Regarding claim 16, Ainla discloses wherein the recirculation zone size is pulsed larger to exceed the flow confinement to modulate the cell deposition area and number of cells released (pulse width modulation to control relative deposition, [0062] [0102]).  
Regarding claim 17, Ainla discloses wherein the quanta of cells being dispensed can be controlled by the duration of the fluid flow modulated by mixing of flows within the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]).  
Regarding claim 18, Ainla discloses wherein the quanta of cells being dispensed can be controlled by the distance the flow confinement device is from the substrate (Structure moveable with distance from the surface h, [0059] [0071] Figs. 1A, 11B; With the limitation “can be controlled” exerting control by the distance the flow confinement device is from the substrate is not positively recited. As such, the flow confinement device only needs to be capable of altering the distance to be within the scope of this claim. Applicant has not specified how distance controls the quanta of cells dispensed and disclosure of moveable structures is sufficient.).  

Claim(s) 1-4, 7-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale (US 2007/0231458).
Regarding claim 1, Gale discloses a method comprising: (a) generating a recirculating flow from a flow confinement device over a substrate (flow out of a first conduit and into a 
 discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is no pressure difference between device and its surrounding leading to the recirculating flow being dispensed into the environment over the substrate and not flowing out of the flow confinement device and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0078] [0080] [0107-08]); wherein (a) and (b) are continued for an arbitrary period of time ([0078] [0080] [0107-08]). 
Regarding claim 2, Gale discloses wherein the cells released from the flow confinement device are deposited on the substrate ([0107]).  
Regarding claim 3, Gale discloses wherein the cells released from the flow confinement device are deposited on and adhere to the substrate ([0108]).  
Regarding claim 4, Gale discloses where one or several cell types are deposited or printed to the substrate to create patterns of biological cell structures in 2D ([0108]).  
Regarding claim 7, Gale discloses where the cells released from the flow confinement device are deposited to a first location on the substrate, and then are removed by flow confinement device (deposited, then washed off, [0109]).  

Regarding claim 9, Gale discloses wherein the method further comprises: assessing whether one or more of the cells attaches to the substrate (depositing cells so they adhere and optically monitoring the cells constitutes assessing whether the cells have adhered, [0107-08]).  
Regarding claim 10, Gale discloses wherein the assessing step further comprises measuring surface coverage (optically monitoring the cells constitutes assessing whether the cells are present after deposition, [0107]).  
	Regarding claim 11, Gale discloses wherein measuring surface coverage includes visual observation (optical monitoring, [0107]).  
Regarding claim 13, Gale discloses repeating steps (a) and (b) with a further recirculating flow, wherein the further recirculating flow contains a further plurality of suspended cells (multiple layers as taught in [0019] and layers can be of cells [0107]).  
Regarding claim 15, Gale discloses wherein the specified quantum of cells is a layer of adjacent cells having a specified threshold of coverage over a two-dimensional field (fill and adhere to array, [0107-08]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 2007/0231458) as applied to claim 1 above, and further in view of Tang (Biomedical Applications of Layer-by-Layer Assembly: From Biomimetics to Tissue Engineering).
Regarding claim 5, Gale teaches a method substantially as claimed. Gale does not disclose where the patterns of cell structures in 2D or 3D are biological-tissue-like or biological-organ-like.  
However, in the same field of endeavor of Layer-by-Layer cell printing (title of Tang; [0019] of Gale), Tang teaches where the patterns of cell structures in 2D or 3D are biological-tissue-like (layer by layer techniques can be applied to vascular tissue engineering, 3216; Tang teaches at least as much detail as Applicant’s disclosure for printing biological tissue-like cell structures).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to print biological-tissue-like cell structures because page 3216 of Tang teaches that layer by layer techniques can be applied to vascular tissue engineering.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 2007/0231458) as applied to claim 1 above, and further in view of Maggiore (US 2016/00068793).
Regarding claim 12, Gale teaches measuring the substrate after step (a) (optically monitoring the cells after deposition, [0107]). Gale teaches a method substantially as claimed. Gale does not disclose comparing this measurement to a reference value measured before step 
However, in the same field of endeavor of three-dimensional printing of cells ([0091] of Maggiore) Maggiore teaches measuring the substrate; comparing this measurement to an earlier reference value; and detecting whether the specified quantum of cells is present relative to the reference measurement (time-lapse optical measurement of cell density, coverage and adherence on a structural support constitutes measuring the cells over time and comparing optical measurements against earlier measurements, [0256]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to optically measure coverage as a time-lapse as taught by [0256] of Maggiore to determine and measure changes in coverage as a result of depositing cells printed as taught by [0107] Gale because [0256] of Maggiore teaches gathering data on the process when performing modifications to cells on a substrate in a printer chamber to monitor them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gale (US 8,210,119) teaches subject matter similar to Gale (US 2007/0231458), cited above. Ainla (US 2017/0157644) teaches subject matter similar to Ainla (US 2015/0321152), cited above. Maggiore (US 10,119,108) teaches subject matter similar to Maggiore (US 2016/00068793), cited above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744    

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726